Citation Nr: 1115976	
Decision Date: 04/22/11    Archive Date: 05/04/11

DOCKET NO.  06-11 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for the residuals of a head injury.

2.  Entitlement to service connection for postural vertigo, status post loss of consciousness.

3.  Entitlement to service connection for memory loss.

4.  Entitlement to service connection for headaches.

5.  Entitlement to service connection for scar of the left ear.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs



ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to December 1971.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision from the Los Angeles, California, Department of Veterans Affairs (VA) Regional Office (RO).  The Board remanded the claim in May 2008 and November 2009 for further development and consideration.  The November 2009 decision also granted service connection for tinnitus.  


FINDINGS OF FACT

1.  The preponderance of the evidence shows that the Veteran's current residuals of a head injury, postural vertigo, status post loss of consciousness, memory loss, and headaches were not caused by any incident of service.

2.  The Veteran has no disability manifested by a scar of the left ear due to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a head injury have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010).

2.  The criteria for service connection for postural vertigo, status post loss of consciousness have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010).
3.  The criteria for service connection for memory loss have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010).

4.  The criteria for service connection for headaches have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010).

5.  The criteria for service connection for scar of the left ear have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice by letter dated in July 2004.  The notification substantially complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.  

While the notification did not advise the appellant of the laws regarding degrees of disability or effective dates for any grant of service connection, no new disability rating or effective date for award of benefits will be assigned as the claims for service connection were denied.  Accordingly, any defect with respect to that aspect of the notice requirement is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the appellant physical examinations, obtained medical opinions as to the etiology and severity of the disabilities (except for the scar claim), and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

Regarding the scar claim, when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim without good cause, the claim shall be rated based on the evidence of record.  See 38 C.F.R. § 3.655. Pursuant to Board remand, the Veteran was scheduled for VA scar examination in August 2008.  Because the Veteran's failure to report to the scheduled examination is without explanation, it may be said that his absence from the scheduled examinations was without good cause.  Accordingly, the Board will proceed to adjudicate the claim based on the evidence of record.

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

II.  Analysis

Service connection is generally warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for a disability, there must be: (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in- service incurrence or aggravation of an injury or disease, and (3) competent evidence of a nexus between the current disability and the in-service disease or injury.  Pond v. West, 12 Vet. App. 341, 346 (1999).  If a disease is shown to be chronic in service, so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).

A  Residuals of a Head Injury, Postural Vertigo, Status Post Loss of Consciousness, Memory Loss, and Headaches

The Veteran, his brother, his ex-wife, and T.A.J. contend that the Veteran was involved in a motor vehicle accident in service in 1970 which was so severe that it resulted in his being in a coma for at least four days, resulted in the death of a passenger, and resulted in a severe change in his personality which became worse in later life.

The Veteran's service treatment records are negative for any findings, complaints, or treatment of a head injury.  In April 1968, the Veteran stated that he has had several episodes of dizziness the past week.  Neurological examination was within normal limits.  An impression of mild chronic depression with anxiety features was given.  

The Veteran's service personnel/administrative records note that he was reprimanded for causing the death of his passenger, a German civilian, in a June 1970 motor vehicle accident due to his negligence in failing to yield the right of way to an oncoming vehicle at an intersection on a priority road.  An October 1970 request for a vision examination noted that the Veteran was the operator of a private vehicle involved in a motor vehicle accident in which a person died.  No visual impairment was found.  

Separation examination in September 1971 was normal.  It was noted that there had been no significant change in the Veteran's health since the Veteran's entrance examination in November 1967.  The Veteran stated that he felt that he was in good health. 

A private evaluation dated in August 2000 diagnosed acute reactions to stress, and rule out personality disorder.  It was noted that the last day the Veteran worked was on August 2, 2000, and his disability began on August 3, 2000.  

A decision of the Social Security Administration (SSA) granted the Veteran disability insurance benefits - effective January 2004, due to organic mental disorders and affective mood disorders.  A private psychological evaluation for SSA purposes dated in October 2004 is of record.  The Veteran reported a history of a brain injury in service.  The Veteran stated that he worked as an electronic engineer for 20 years and was fired for alleged incompetence.  He has not worked since July 2002.  The Veteran was reported to have been a questionable historian due to his cognitive disorder.  The diagnosis was dementia, not otherwise specified.  

An August 2004 VA progress note indicated a diagnosis of cognitive disorder, not otherwise specified, suspect impairment secondary to head trauma, rule out depressive disorder, not otherwise specified.  

A VA traumatic brain injury examination was conducted in October 2006.  After a review of the claims file, the examiner stated that it was as likely as not that the conditions at issue were related to the inservice motor vehicle accident in which the Veteran struck his head on the windshield and was unconscious for four days.  

A VA audiological examination was conducted in September 2008.  The Veteran provided a history of reporting ringing in his ears and being in a coma for four days after an inservice motor vehicle accident.  After a review of the claims file, the examiner stated that if the Veteran's history is accurate, if he noticed ringing in his ears after the motor vehicle accident, then his tinnitus is due to inservice trauma.  

A VA mental disorders examination was conducted in September 2008.  The diagnosis was cognitive disorder, not otherwise specified.  After a review to the Veteran's claims file, the examiner stated that he was unable to find any documentation of the Veteran being in a coma for fours days in service.  The examiner noted the Veteran's separation examination did not note any significant medical cognitive, neurological, or psychiatric complaints.  The examiner opined that, if the Veteran was actually in a coma for fours days in service, it is at least as likely as not that the Veteran would have residuals of a head injury.  The examiner also noted that neuroimaging found mild cerebral atrophy, however, prior brain damage would have presented as encephalomalacia, which is not consistent with the Veteran's condition.  The examiner recommended a period of observation to make an accurate determination of the Veteran's cognitive functioning.  

A VA neurological examination was conducted in January 2010.  The examiner stated the Veteran 

has had a progressive cognitive decline which is somewhat difficult to date in terms of the onset, perhaps this occurred around 2001 but it appears that since 2005 or 2006 this has progressed to a very significant degree.  The patient is quite demented at this time.  There may be some overlapping psychiatric features as well but clinically he appears to have dementia.

I think it is extremely unlikely that his current cognitive status has anything to do with the head trauma that occurred in the 1970's.  He may have had some personality change and some forgetfulness related to this but yet he was a high functioning individual working as an electronic design engineer and these new problems began at least 5 or 6 years ago.  This would be entirely unrelated to whatever head trauma may or may not have occurred.  Also significant that there really is no record from Germany of exactly what happened.  

The patient may have had some dizziness in the past but he denies having dizziness now, he is not having any headaches.  He does not appear to have any focal weakness or anything that would relate to the previous episode of head trauma.  

A VA mental disorders examination was conducted in February 2010 by the examiner who conducted the previous mental disorders examination in 2008.  The diagnosis was cognitive disorder, not otherwise specified, severe.  After a review of the Veteran's claims file, the examiner opined that he could "find no evidence to support the contention that the Veteran sustained a head injury in the service that would have caused a four-day period of unconsciousness."  The examiner also opined that he could find no evidence to link the Veteran's current mental/cognitive condition to a service-related incident.  

In the Veteran's post-service treatment records, several mental health professionals stated that there may be residuals of a brain trauma due to the Veteran's putative inservice injury.  In addition, the examiner who conducted the VA traumatic brain injury examination also opined that the Veteran had residuals due to an inservice head injury.  These opinions are unsupported by the medical evidence, based, in part, upon an inaccurate factual background, and the rationales for the opinions are not stated.  Black v. Brown, 5 Vet. App. 177 (1993).  Therefore, little probative value is placed on these opinions.  

The Veteran, his brother, ex-wife, and T.A.J. are competent to comment on the Veteran's symptoms.  A layperson is also competent to comment that he struck his head during a motor vehicle accident and was in a coma for four days.  The lack of contemporaneous medical records regarding the putative coma or treatment for a cognitive disorder from separation from service to 2000 does not, in and of itself, render lay evidence not credible.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  However, the Board may properly consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the veteran.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995) aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  Their memories may have dimmed with time, and self interest may play a role in the more recent statements regarding inservice onset of his current cognitive problems.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest may affect the credibility of testimony).  Although the lay witnesses are competent to provide these statements, the Board finds their statements not to be credible in light of the evidence of record, specifically the absence of any service treatment records reflecting a head injury; the separation examination in which there were no complaints or findings of the residuals of head trauma; the detailed opinions of medical professionals; and the Veteran's delay of almost 33 years after separation from service in 2004 in asserting these claims.  

The Board affords greater probative value to the medical personnel who reviewed the claims file, considered neuroimaging, considered the lack of medical evidence of any inservice head trauma, and provided cogent rationales for their opinions.  See Wray v. Brown, 7 Vet. App. 488, 493 (1995) (adoption of an expert medical opinion may satisfy the statutory requirement of an adequate statement of reasons and bases if the expert fairly considered the material evidence seemingly supporting the Veteran's position).  

In addition, the Veteran was diagnosed once in service with mild chronic depression with anxiety features prior to the inservice motor vehicle accident.  However, medical personnel have noted that the Veteran's current severe cognitive disorder began in the early 2000's and is not related to any incident of service.  
The evidence as a whole does not show continuity of symptomatology of any residuals of a head injury since service.  38 C.F.R. § 3.303(b).  A veteran's delay in asserting a claim can constitute negative evidence that weighs against the claim.  See Shaw v. Principi, 3 Vet. App. 365 (1992).  The Veteran did not initiate this claim until 2004, almost 33 years after service.  The earliest evidence of record of the presence of any putative residual of brain trauma in 2000, almost 29 years after separation from service.  This period without treatment is evidence that there has not been a continuity of symptomatology from any incident of service, and it weighs heavily against the claim on a direct basis.  See generally Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (aggravation in service may be rebutted by the absence of medical treatment for the claimed condition for many years after service).  There is no competent evidence of record that the current disabilities are related to service.

B.  Scar of the Left Ear

A claim of service connection for a disability must be accompanied by medical evidence establishing that the claimant currently has a claimed disability.  Absent proof of a present disability, there can be no valid claim.  See, e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  There is no evidence of record that the Veteran has ever had a scar of the left ear.  Service treatment records are negative for a left ear scar.  A VA ear disease examination in September 2008 did not note any such scar.  Another VA examination was scheduled; however, he failed to report for that examination.  

There is no evidence that the Veteran currently has or ever has had a scar of the left ear and, accordingly, service connection is not warranted.





C.  Conclusion

The preponderance of the evidence is against the claims; there is no doubt to be resolved; and service connection is not warranted.


ORDER

Entitlement to service connection for residuals of a head injury is denied.  
 
Entitlement to service connection for postural vertigo, status post loss of consciousness is denied.  

Entitlement to service connection for memory loss is denied. 

Entitlement to service connection for headaches is denied. 

Entitlement to service connection for scar of the left ear is denied. 






____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


